PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT
              _______________

                 No. 18-2472
               _______________

 IN RE: PLAVIX MARKETING, SALES PRACTICES
 AND PRODUCTS LIABILITY LITIGATION (NO. II)

          UNITED STATES OF AMERICA;
  STATE OF CALIFORNIA; STATE OF COLORADO;
STATE OF CONNECTICUT; STATE OF DELAWARE;
  DISTRICT OF COLUMBIA; STATE OF FLORIDA;
     STATE OF GEORGIA; STATE OF ILLINOIS;
       STATE OF INDIANA; STATE OF IOWA;
               STATE OF LOUISIANA;
     COMMONWEALTH OF MASSACHUSETTS;
   STATE OF MICHIGAN; STATE OF MINNESOTA;
    STATE OF MONTANA; STATE OF NEVADA;
  STATE OF NEW JERSEY; STATE OF NEW YORK;
          STATE OF NORTH CAROLINA;
STATE OF OKLAHOMA; STATE OF RHODE ISLAND;
              STATE OF TENNESSEE;
         COMMONWEALTH OF VIRGINIA;
 STATE OF WASHINGTON; STATE OF WISCONSIN,
         ex rel. JKJ PARTNERSHIP 2011 LP

                     v.

         SANOFI-AVENTIS U.S. LLC;
     SANOFI-AVENTIS U.S. SERVICES, INC.;
AVENTIS, INC.; AVENTIS PHARMACEUTICALS, INC.;
     BRISTOL-MYERS SQUIBB COMPANY;
       BRISTOL-MYERS SQUIBB SANOFI
  PHARMACEUTICALS HOLDING PARTNERSHIP

             JKJ PARTNERSHIP 2011 LLP,
                                   Appellant
                   _______________

      On Appeal from the United States District Court
               for the District of New Jersey
       (D.C. Nos. 3-11-cv-06476 & 3-13-cv-02418)
     Chief District Judge: Honorable Freda L. Wolfson
                     _______________

                  Argued: June 25, 2020

Before: JORDAN, BIBAS, and NYGAARD, Circuit Judges

               (Filed: September 1, 2020)
                    _______________

William H. Narwold
Mathew P. Jasinski               [ARGUED]
Motley Rice
20 Church Street
One Corporate Center, 17th Floor
Hartford, CT 06103

W. Scott Simmer
Baron & Budd
600 New Hampshire Avenue, Suite 10-A
Washington, DC 20037
   Counsel for Appellant




                            2
Anand Agneshwar                     [ARGUED]
Arnold & Porter Kaye Scholer
250 West 55th Street
New York, NY 10019

Murad Hussain
Kirk Ogrosky
Arnold & Porter Kaye Scholer
601 Massachusetts Avenue, N.W.
Washington, DC 20001

Gavin J. Rooney
Lowenstein Sandler
One Lowenstein Drive
Roseland, NJ 07068
   Counsel for Appellees
                    _______________

                 OPINION OF THE COURT
                     _______________

BIBAS, Circuit Judge.
    To intervene is to butt in, not to be dragged in or to replace
an existing party to a lawsuit. But no one butted in here. Three
people formed a partnership to sue several pharmaceutical
companies as a qui tam relator under the False Claims Act.
When one of them left the partnership and was replaced, that
change amounted to forming a new partnership. The compa-
nies moved to dismiss because the Act’s first-to-file bar stops
a new “person” from “interven[ing] or bring[ing] a related ac-
tion based on the [same] facts.” 31 U.S.C. § 3730(b)(5). But the
verb “intervene” means to inject oneself between two existing




                                3
parties, as under Federal Rule of Civil Procedure 24. The new
partnership did not do that, but instead came in as the relator.
   Still, the District Court ruled for the companies, based
mainly on a dictum from a Supreme Court case. But that case
involved a very different issue, and the Court’s opinion never
considered the issue here. Because the Act’s plain text bars
only intervention or bringing a related suit, we will vacate and
remand.
                       I. BACKGROUND
   A. The partnership and the complaints
    In 2011, Jeffrey Stahl, Kelly Evans, and John Venditto
formed a Delaware limited liability partnership named JKJ (af-
ter their three first initials). Venditto and Stahl were doctors,
and Evans was a former sales representative at Sanofi-Aventis.
The partnership’s sole purpose was to prosecute a qui tam
False Claims Act suit against Sanofi-Aventis and Bristol-My-
ers Squibb, two pharmaceutical companies that developed and
marketed the anti-clotting drug Plavix. So JKJ filed this suit in
federal district court.
    The gist of the suit was that Sanofi and Bristol had pro-
moted Plavix to treat a broad range of patients, even though
they knew that many of them would reap little if any benefit.
Sanofi and Bristol’s marketing, JKJ alleged, caused many false
claims to be submitted for federal and state healthcare reim-
bursement. JKJ alleged False Claims Act claims on behalf of
the United States, as well as claims on behalf of dozens of
states under their own qui tam statutes.




                               4
   The complaints named JKJ as the sole plaintiff-relator.
While the early complaints discussed the three partners’ back-
grounds, they did not name them, using pseudonyms instead.
The United States declined to intervene in the suit.
    By 2016, the partners’ relations had apparently soured.
Venditto left and was replaced by Dr. Paul Gurbel. The second
amended complaint, the one at issue, was filed in 2017 and
names all three partners. But it still names JKJ as the sole rela-
tor. The partners viewed the old JKJ partnership as the same
entity as the new one. That theory would be tested in this suit’s
pinball journey among three different state and federal courts.
   B. District Court proceedings
    Sanofi and Bristol moved to dismiss, invoking the False
Claims Act’s first-to-file bar. 31 U.S.C. § 3730(b)(5); see
United States ex rel. JKJ P’ship 2011, LLP v. Sanofi Aventis,
U.S., LLC (In re Plavix Mktg., Sales Practices & Prods. Liab.
Litig. (No. II)), 315 F. Supp. 3d 817, 821–22 (D.N.J. 2018) (In
re Plavix I). Sanofi and Bristol’s theory was that New JKJ was
a different legal entity from Old JKJ, so its effort to pursue the
suit as the relator amounted to an “interven[tion]” banned by
the first-to-file bar. See In re Plavix I, 315 F. Supp. 3d at 830.
    The District Court agreed and dismissed the suit. In a care-
ful and comprehensive opinion, it thoroughly analyzed Dela-
ware partnership law, concluding that Old JKJ and New JKJ
were distinct legal entities. In re Plavix I, 315 F. Supp. 3d at
830–34. Because the two entities were different, the District
Court held that New JKJ’s presence violated the first-to-file




                                5
bar. Id. at 834–35. It relied heavily on a Supreme Court deci-
sion, United States ex rel. Eisenstein v. City of New York, 556
U.S. 928, 933–35 (2009), which it read as holding that when-
ever a nonparty tries to join a qui tam False Claims Act suit, it
is “interven[ing]” within the meaning of the first-to-file bar.
See Plavix I, 315 F. Supp. 3d at 834–35. It also relied on a re-
cent Tenth Circuit decision that read Eisenstein the same way.
Id. at 835–36 (discussing United States ex rel. Little v. Triumph
Gear Sys., Inc., 870 F.3d 1242 (10th Cir. 2017)). Because the
District Court read Eisenstein’s rule as barring a new relator
from replacing an old one in an amended complaint, it dis-
missed JKJ’s suit. Id.
   C. Delaware Supreme Court proceedings
    The partnership appealed to us. Recognizing the important
role that Delaware partnership law plays here, we certified
three questions to the Delaware Supreme Court. The Delaware
Supreme Court accepted the certification and assisted us by an-
swering them. First, it agreed with the District Court that Old
JKJ and New JKJ were distinct partnerships. United States ex
rel. JKJ P’ship 2011 LLP v. Sanofi-Aventis U.S. LLC, 226 A.3d
1117, 1123 (Del. 2020) (In re Plavix II). Second, it could not
answer whether Old JKJ survived long enough to file the com-
plaint now before us. Id. at 1133. But it noted that the second
amended complaint named the three partners as Stahl, Evans,
and Gurbel, so that complaint must have been filed by New
JKJ. Id. Third, it explained that Old JKJ could not keep prose-
cuting the litigation as part of the winding-up process. Id. at
1135–36. It did not see how liquidation could be “[ ]consistent
with continuing with carrying on the business for which the




                               6
Partnership was established.” Id. at 1135. With these state-law
issues addressed, the case is before us again.
   II. THE FIRST-TO-FILE BAR IS NOT JURISDICTIONAL
    First off, the parties dispute whether the first-to-file bar is
jurisdictional. Sanofi and Bristol say that it is and thus that their
motion to dismiss falls under Federal Rule of Civil Procedure
12(b)(1). But JKJ suggests that a qui tam complaint that vio-
lates § 3730(b)(5) merely fails to state a claim and thus that the
motion falls under Rule 12(b)(6).
    The distinction sometimes matters. First, the plaintiff bears
the burden of persuasion on jurisdiction, while the burden of
showing that a complaint fails to state a claim falls on the de-
fendant. Davis v. Wells Fargo, 824 F.3d 333, 349 (3d Cir.
2016). Second, a defendant challenging subject-matter juris-
diction may sometimes submit evidence, while on Rule
12(b)(6) we must take the complaint’s well-pleaded allegations
as true. Id. Finally, jurisdiction may be challenged at any time,
even sua sponte by the court. See Fed. R. Civ. P. 12(h)(3). But
the failure-to-state-a-claim defense is waived if not raised “be-
fore the close of trial.” 5C Charles Alan Wright & Arthur R.
Miller, Federal Practice & Procedure § 1392, at 530 (3d ed.
2004).
   Our sister circuits are split on this question. The lower-
numbered circuits treat the first-to-file bar as not jurisdictional.
See United States ex rel. Heath v. AT&T, Inc., 791 F.3d 112,
120–21 (D.C. Cir. 2015); United States ex rel. McGuire v. Mil-
lennium Labs., Inc., 923 F.3d 240, 250–51 (1st Cir. 2019);
United States ex rel. Hayes v. Allstate Ins. Co., 853 F.3d 80,




                                 7
85–86 (2d Cir. 2017) (per curiam). The higher-numbered cir-
cuits take the opposite view, mainly in older opinions. See
United State ex rel. Carter v. Halliburton Co., 710 F.3d 171,
181 (4th Cir. 2013); United States ex rel. Branch Consultants
v. Allstate Ins. Co., 560 F.3d 371, 376–77 (5th Cir. 2009); Wal-
burn v. Lockheed Martin Corp., 431 F.3d 966, 970 (6th Cir.
2005); United States ex rel. Lujan v. Hughes Aircraft Co., 243
F.3d 1181, 1187–89 (9th Cir. 2001); Grynberg v. Koch Gate-
way Pipeline Co., 390 F.3d 1276, 1278 (10th Cir. 2004). As
the Third Circuit, our number falls in the middle.
    We hold that the first-to-file bar is not jurisdictional. As the
Supreme Court has recently instructed, unless Congress states
clearly that a rule is jurisdictional, we will treat it as nonjuris-
dictional. Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145,
153 (2013); see, e.g., Fort Bend County v. Davis, 139 S. Ct.
1843, 1850 (2019). The contrary circuit cases mostly predate
these Supreme Court cases and do not apply the Court’s clear-
statement rule. Sanofi and Bristol point to no language in
§ 3730(b)(5), nor do we see any, that “plainly show[s] that Con-
gress imbued [the first-to-file] bar with jurisdictional conse-
quences.” United States v. Kwai Fun Wong, 575 U.S. 402, 410
(2015). The bar could have referred to jurisdiction or to a dis-
trict court’s power to review claims directly. Heath, 791 F.3d
at 120. It did not. On the contrary, the bar on intervention kicks
in only after a party has filed a suit over which the court al-
ready has jurisdiction.
    If Congress had meant to make the first-to-file bar jurisdic-
tional, it would have logically placed the bar in one of two
other sections that mention jurisdiction and were added at the




                                 8
same time as it. 31 U.S.C. §§ 3730(e)(1), (2)(A), 3732 (cap-
tion); False Claims Amendments Act of 1986, Pub. L. No. 99-
562, §§ 3, 6(a), 100 Stat. 3153, 3155, 3157–58. Instead, Con-
gress put it in § 3730(b), alongside other run-of-the-mill proce-
dural rules. See, e.g., 31 U.S.C. § 3730(b)(2) (service and fil-
ing).
    Lacking a clear statement, Sanofi and Bristol rely on prin-
ciples of Article III standing. They note that the Article III in-
jury is suffered not by the relator, but by the Government. See
Vt. Agency of Nat. Res. v. United States ex rel. Stevens, 529
U.S. 765, 771, 773–74 (2000). So, they argue, the first-to-file
bar shows which parties have standing to sue on behalf of the
United States. But the first-to-file bar is a matter of statutory
authorization, not constitutional standing. The first-to-file bar
asks only “whether [the relator] falls within the class of plain-
tiffs whom Congress has authorized to sue,” which is another
way to ask whether the statute gives it a cause of action.
Lexmark Int’l, Inc. v. Static Control Components, Inc., 572
U.S. 118, 128 (2014). It is not about “the court’s statutory or
constitutional power to adjudicate the case.” Id. at 128 n.4
(quoting Verizon Md. Inc. v. Pub. Serv. Comm’n, 535 U.S. 635,
643 (2002)).
    Because the first-to-file bar is not jurisdictional, Sanofi and
Bristol’s motion to dismiss falls under Rule 12(b)(6) for failure
to state a claim. On to the merits.




                                9
      III. THE FALSE CLAIMS ACT DOES NOT BAR
    NEW RELATORS FROM ENTERING A QUI TAM SUIT

    Parties may sue under the False Claims Act in two ways.
First, the Attorney General may sue anyone who violates the
Act. 31 U.S.C. § 3730(a). Second, any person may bring a qui
tam suit in the Government’s name. Id. § 3730(b)(1). When a
private person (the relator) brings a qui tam suit, the Govern-
ment may choose to intervene. Id. § 3730(b)(2). Whether the
Government intervenes or not, it gets the bulk of the recovery.
See id. § 3730(d). If it chooses to intervene, it takes over the
lead as plaintiff; if not, the relator keeps prosecuting the suit.
Id. § 3730(c)(1), (3).
   The False Claims Act’s first-to-file bar provides:
       When a person brings an action under this sub-
       section, no person other than the Government
       may intervene or bring a related action based on
       the facts underlying the pending action.

31 U.S.C. § 3730(b)(5).
    This text, we hold, has a straightforward meaning. In nor-
mal civil litigation, there are three ways for nonparties with in-
terests relevant to a suit to become parties to a suit. They can
intervene in the existing suit. They can file their own related
suits based on the same facts. Or they can be added to the ex-
isting suit by the court or the existing parties. In False Claims
Act qui tam suits, the first-to-file bar precludes the first two
options, but not the third. So long as the new party is named in
the (likely amended) complaint, there is no problem. This read-
ing follows from the plain meaning of the term “intervene.”




                               10
And nothing in the Supreme Court’s opinion in Eisenstein is to
the contrary.
   A. The first-to-file bar’s plain meaning
    We start with the word’s plain meaning. “Intervene” comes
from the Latin venire, “to come,” plus the prefix inter-, “be-
tween.” Intervene, Oxford English Dictionary (2d ed. 1989).
To “intervene” is “[t]o come between in action; to interfere,
interpose.” Id. (def. 3a). An entity that intervenes does not be-
come one of two sides; it “come[s] between” existing sides.
Intervene, Webster’s Third New International Dictionary
(1966). Often, intervention is not done at the behest or even
with the acquiescence of the existing parties. See, e.g., id. (def.
1) (“to enter or appear as an irrelevant or extraneous feature or
circumstance”); id. (def. 3) (“to come in or between by way of
hindrance or modification”). In short, a third party intervenes
when he injects himself between two existing sides, not when
he is drawn in or becomes one side or another.
     The legal sense of intervention reflects the word’s etymol-
ogy and plain English meaning. “Intervention” is “[t]he entry
into a lawsuit by a third party who, despite not being named a
party to the action, has a personal stake in the outcome.” Inter-
vention, Black’s Law Dictionary (11th ed. 2019) (def. 1). So in
law, a party who “intervene[s]” invokes “[t]he legal procedure
by which such a third party is allowed to become a party to the
litigation.” See id. (def. 2). The choice to intervene is made not
by the existing parties, but by the intervenor. An “intervenor”
is “[o]ne who voluntarily enters a pending lawsuit because of
a personal stake in it.” Intervenor, in id. (emphasis added). In




                                11
the federal courts, this process is governed by Federal Rule of
Civil Procedure 24.
    Intervention is distinct from joinder, a way that existing
parties can bring a third party into a lawsuit. See Joinder,
Black’s Law Dictionary, supra. Required joinder ensures the
presence of a necessary party. Fed. R. Civ. P. 19. Permissive
joinder consolidates parties who might otherwise be involved
in related but distinct actions. Id. R. 20. Either way, joinder is
begun by the existing parties or the court. Intervention, by con-
trast, involves a nonparty’s motion to enter a suit to protect its
interests, whether or not the existing parties want its company.
Id. R. 24(a)–(b).
    And there are other ways for parties to enter a lawsuit. For
instance, a defendant can implead a nonparty who might be li-
able to it for part of the claim. Fed. R. Civ. P. 14(a)(1). A party
facing potentially duplicative liability can interplead all the
parties to whom it might be liable. Id. R. 22(a). Or if a party
dies, the court can substitute its successor or representative. Id.
R. 25(a)(1).
    What distinguishes intervention from these other methods
of adding new parties is that it requires action by an outside
party who seeks a seat at the table. See 7C Charles Alan Wright
et al., Federal Practice and Procedure § 1901, at 257–60 (3d
ed. 2007). Given that distinction, Congress would not have
chosen the specific verb “intervene” to express the general con-
cept of entry into a suit, no matter who initiated it or how. See
Mississippi ex. rel. Hood v. AU Optronics Corp., 571 U.S. 161,
169–70 (2014) (presuming “Congress is aware of existing law
when it passes legislation,” including “Federal Rule of Civil




                                12
Procedure 20, governing party joinder” (internal quotation
marks omitted)).
    By contrast, when Congress meant to refer to a broader
class of parties entering suits, it covered “claims that involve
the joinder or intervention of additional parties.” 28 U.S.C.
§ 1367(a) (emphasis added) (defining federal courts’ supple-
mental jurisdiction). Congress chose to draft that statute more
broadly, but the first-to-file bar more narrowly. If Congress had
wanted the first-to-file bar to reach more broadly, it would have
said so. But it chose a “narrower” term (intervention), and we
must “respect, not disregard,” that choice. Wis. Cent. Ltd. v.
United States, 138 S. Ct. 2067, 2072 (2018).
    To be sure, other provisions of the False Claims Act limit
who can be a proper plaintiff. For instance, when the allega-
tions underlying the suit have already been disclosed publicly,
no private party can sue unless it is “an original source of the
information.” 31 U.S.C. § 3730(e)(4)(A). But beyond barring
intervention, the first-to-file bar itself says nothing about other
ways in which third parties may enter an existing suit.
    A final note: The False Claims Act does provide for a spe-
cial kind of intervention by the Government. When the Gov-
ernment chooses to intervene, it does not remain a third party
between two existing parties. See 31 U.S.C. § 3730(b)(1)–(2),
(c)(3) (describing Government intervention). Rather, even
though the relator is still a party to the case, the Government
takes over the relator’s “primary” role in pursuing it. Id.
§ 3730(c)(1). But this special kind of intervention occurs only
when the Government intervenes, not when a private party
does. It works differently not because of the first-to-file bar,




                                13
but because of the special Government-control provision in
§ 3730(c)(1). And the text of the first-to-file bar limits its scope
to intervention by private parties, not the Government. Id.
§ 3730(b)(5). Thus, we see no reason to give “intervene” in that
bar a unique meaning specific to the False Claims Act.
   B. Eisenstein is silent on the question before us
   Resisting this reading of the statute, Sanofi and Bristol rely
on the Supreme Court’s decision in Eisenstein. But Eisenstein
addressed a very different question: the time limit for filing a
notice of appeal in False Claims Act suits. See 556 U.S. at 929.
Typically, parties to civil cases have 30 days, but when the
United States is a party, the limit is 60 days. See Fed. R. App.
P. 4(a)(1)(A)–(B). The Court held that even though False
Claims Act suits are always on behalf of the United States, the
Government is not a “party” to the litigation for purposes of
appellate procedure when it has declined to intervene. Id. at
937.
    In reaching its conclusion, the Court discussed the relation-
ship between the terms “party” and “intervention.” See Eisen-
stein, 556 U.S. at 932–34. “[W]hen the term [to intervene] is
used in reference to legal proceedings, it covers the right of one
to interpose in, or become a party to, a proceeding already in-
stituted.” Id. at 933 (emphasis and second alteration in original)
(quoting Rocca v. Thompson, 223 U.S. 317, 330 (1912)). Be-
cause intervening is how the United States becomes a party to
a qui tam suit, the Court held, it is not a party unless it inter-
venes. Id.




                                14
    The first-to-file bar was not before the Eisenstein Court.
Nor did Eisenstein turn on the meaning of “intervene.” So
Sanofi and Bristol’s reliance on Eisenstein hinges on a single
sentence from the discussion referred to above: “The Court has
further indicated that intervention is the requisite method for a
non-party to become a party to a lawsuit.” 556 U.S. at 933.
According to Bristol and Sanofi, this sentence proves that in-
tervention is not just one way, but the only way, for a party to
enter a lawsuit. The Tenth Circuit has likewise taken that broad
a view of Eisenstein’s dictum. United States ex rel. Little v.
Triumph Gear, 870 F.3d at 1246–48. Put another way, any time
a party enters (or becomes a party in) a lawsuit, it must have
intervened.
    We reject this overreading. We must read Eisenstein, like
any opinion, in context. Judicial opinions are not statutes, from
which we squeeze all we can out of every last word. Rather,
we try to understand the Court’s language against the backdrop
of the particular controversy that the Court was resolving. See,
e.g., Illinois v. Lidster, 540 U.S. 419, 424 (2004); Cohens v.
Virginia, 19 U.S. (6 Wheat.) 264, 399 (1821) (Marshall, C.J.).
Eisenstein was about appellate timing and Government inter-
vention, not the first-to-file bar for private parties. The parties
neither briefed nor argued about how private parties intervene.
The bar’s plain text, not a stray dictum about that text, resolves
its meaning.
   Thus, the first-to-file bar reaches intervention under Rule
24 or the bringing of a new action on the same facts, but not




                                15
other methods of joining an existing case like joinder, substi-
tution of parties, or amendment of a complaint. So it does not
bar New JKJ’s participation as a relator here.
            IV. WE DECLINE TO RESOLVE MOST
                 OF THE RESIDUAL ISSUES

    Just because New JKJ can take part without violating the
first-to-file bar does not mean that it is taking part as a matter
of partnership law and ordinary civil procedure. Deciding
whether New JKJ is properly a relator depends on record ma-
terials and recent developments that the District Court never
had the chance to consider. Rather than hazard answers, we
will instead send the case back to let the District Court answer
those lingering questions first.
   A. Important considerations for remand
   To guide the District Court on remand, we flag several is-
sues that bear on whether New JKJ is a proper relator.
    First, Sanofi and Bristol argue that the second amended
complaint’s allegations are so different from those that ap-
peared earlier that they make the amendment improper. As
noted, even wholesale changes in a complaint do not implicate
the first-to-file bar, as long as the relator does not bring a new
“action.” 31 U.S.C. § 3730(b)(5). But we offer no view on
whether, as a matter of generic civil procedure, this amendment
might exceed the bounds of Rule 15.
   Second, the Delaware Supreme Court found that both New
and Old JKJ are aggregate partnerships. In re Plavix II, 226
A.3d at 1132–33. A key feature of aggregate partnerships is




                               16
that they cannot sue or be sued in their own names. See id. at
1123. So one could question whether either partnership was
ever a proper relator. The District Court should decide whether
that is true and, if so, whether to allow amendment so that the
partners can name themselves as the real relators in interest.
See Fed. R. Civ. P. 17(a)(3).
    Third, the District Court will need to decide whether Old
JKJ or New JKJ owns this lawsuit. While this appeal was pend-
ing, the partnership executed an agreement purporting to trans-
fer this litigation asset. Perhaps the agreement was unneces-
sary: perhaps the change in membership and concomitant dis-
solution of Old JKJ and the formation of New JKJ automati-
cally transferred the asset from the former to the latter. If not,
the District Court should determine whether the suit could be
transferred and whether Old JKJ had the power to transfer it as
part of its winding-up process.
    This list of issues for remand is not exhaustive. The court
is free to take up other matters as it sees fit.
   B. Property stakes in qui tam suits are transferrable
    Though we leave many of these issues for remand, we will
settle one last False Claims Act issue. Sanofi and Bristol argue
that the Anti-Assignment Act bars a qui tam relator from ever
assigning its interest in a suit. 31 U.S.C. § 3727. A qui tam re-
lator is, of course, entitled to a share of the Government’s re-
covery. So, they assert, transferring the relator’s interest in the
action would amount to a forbidden “transfer or assignment of
any part of a claim against the United States Government or an
interest in the claim.” Id. § 3727(a)(1).




                                17
    That argument fails. Whether a plaintiff sues for itself or
for another, its claim is “against” the defendant, not “against”
any real party in interest who might get a share of the recovery.
The relator might eventually have a claim against the Govern-
ment if the Government recovered a judgment and refused to
give the relator its share. See 31 U.S.C. § 3730(d)(1). But the
first suit does not assert a “claim against the United States
Government.” Id. § 3727(a)(1) (emphasis added).
                          * * * * *
    The False Claims Act’s first-to-file bar stops new relators
from intervening in other parties’ suits or bringing their own
separate suits based on the same facts. Yet it does not bar par-
ties from amending a complaint to add, remove, or swap rela-
tors. While some courts have overread the Supreme Court’s
dictum in Eisenstein to suggest otherwise, our touchstone is the
statutory text. The District Court’s otherwise thoughtful opin-
ion missed this point. So we will vacate and remand for further
proceedings.




                               18